Citation Nr: 1633713	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  07-19 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychological disorder other than PTSD, to include major depressive disorder (MDD), dysthymia, and depressive disorder not otherwise specified (NOS).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1974 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   The Veteran presented sworn testimony at a hearing before a Decision Review Officer in October 2007.  A transcript of that hearing is of record. 

In September 2010, the Board remanded the claims for further development, including a VA examination.  In a June 2011 decision, the Board denied the claims for service connection of PTSD and a psychiatric disorder other than PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2011, the Court granted a Joint Motion to Vacate and Remand the Board's decision, finding that the Board failed to discuss the application of the presumption of soundness under 38 U.S.C.A. § 1111. 

In January 2013, the Board obtained an expert medical opinion from the Veterans Health Administration (VHA) regarding whether the Veteran had any psychiatric disorders that pre-existed service.  In January 2013, the Veteran and his attorney were provided with a copy of the VHA opinion.  In January and in March 2013, the Veteran's attorney submitted additional argument and evidence. 

The Board remanded the Veteran's claims for further development in November 2013 and in November 2015.  Additional VA examinations were conducted and opinions rendered in November 2013 and March 2016.  In June 2016, the Veteran's attorney submitted additional argument accompanied by a waiver of the Veteran's right to have this evidence initially considered by the RO.  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2015).     

The Board acknowledges the argument of the Veteran's attorney that improper development was completed, citing the Court's decision in Mariano v. Principi, 17 Vet. App. 305 (2003).  However, the Court has since qualified certain "broad, general" language in Mariano by explaining that the VA "has an affirmative duty to gather the evidence necessary to render an informed decision on the claim, even if that means gathering and developing negative evidence, provided [it] does so in an impartial, unbiased, and neutral manner."  Herbert v. McDonald, 791 F.3d 1364, 1367 (Fed. Cir. 2015) (quoting Douglas v. Shinseki, 23 Vet. App. 19, 25-26 (2009)(internal quotation marks omitted)).


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran has PTSD resulting from the death of his brother, which was an event that occurred during the Veteran's active military service.  

2.  Affording the Veteran the benefit of the doubt, the evidence shows that his diagnosed MDD, dysthymia and depressive disorder NOS had their onset during his active military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1111, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2015).

2.  The criteria for entitlement to service connection for MDD, dysthymia and depressive disorder NOS are met. 38 U.S.C.A. §§ 1110, 1111, 1154(a), 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for an acquired psychiatric disorder, including PTSD, and depression (diagnosed at various times as MDD, dysthymia and depressive disorder NOS).  The Veteran's younger brother died in a car accident while the Veteran was serving on active duty.  He reports that after the death of his brother, he began experiencing nightmares, depression, social isolation and other psychiatric symptoms.  He reports that he turned to God and religion in an attempt to deal with his pain.  His service records show that he applied for and was granted a discharge from the Army as a conscientious objector.  The Veteran reports that his psychiatric symptoms not only persisted, but worsened after his separation from service, leading to multiple suicide attempts starting in 1976.  His medical records show that he has been treated for psychiatric symptoms since 1984, and has been hospitalized on several occasions as a result of suicide attempts.  He asserts that his continuing symptoms are related to the death of his brother during service.    

The Board finds that service connection is warranted for an acquired psychiatric disorder, diagnosed as PTSD, MDD, dysthymia and depression NOS.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Establishing service connection for PTSD generally requires:  (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM).  See 38 C.F.R. § 3.304(f) (2015).  The Board notes that during the pendency of the Veteran's appeal, the VA amended the applicable regulations to transition to the use of the DSM-5.  See 80 Fed. Reg. 14308 (March 19, 2015).  

As an initial matter, the Board notes that the presumption of soundness applies in this matter.  A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  Although there is evidence of record that the Veteran experienced some psychiatric symptoms prior to service, his May 1974 entrance examination revealed no psychiatric disorder.  Additionally, even though an October 2010 VA examiner opined that the Veteran's PTSD and depression had their onset prior to service, the January 2013 VA examiner opined that it was not undebatable that the Veteran's PTSD and depression pre-existed service.  Thus, the Board finds that presumption of soundness applies in this matter and has not been rebutted by clear and unmistakable evidence.  The issue in this case is whether the Veteran's PTSD and/or depression had an onset in service or is due to an event occurring in service.   

The Board finds that service connection for PTSD is warranted because the Veteran has been diagnosed with PTSD linked to the death of his brother during service.  There is no dispute that the Veteran's brother died in October 1974, while the Veteran was serving on active duty.  The issue for adjudication is whether he has a diagnosis of PTSD that is linked to his brother's death.  The Board finds that the evidence is at least in equipoise.  The Veteran submitted private medical opinions in September 2012, February 2013 and April 2014 in which clinical psychologist J. Smith opined that the Veteran met the diagnostic criteria for PTSD, and that the diagnosis of PTSD is linked to the death of his brother.  See September 2012, February 2013 and April 2014 Private Medical Opinions of J. Smith, Ph.D.  The Veteran's VA medical records also show a diagnosis of PTSD during the appeal period.  The Board finds this evidence sufficient to establish a PTSD diagnosis in accordance with the applicable regulations.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  

The Board notes that the November 2013 and March 2016 VA examiners both opined that the Veteran did not meet the diagnostic criteria for PTSD under either the DSM IV or the DSM 5 because his stressor fails to meet Criterion A necessary for PTSD diagnosis.  The November 2013 VA examiner also opined that the Veteran denied current significant re-experiencing (Criterion B) symptoms and further denied significant avoidance and impairment in functioning symptoms regarding his reported stressor.  However, in his April 2014 addendum opinion, Dr. Smith addressed these criteria, stating that the death of the Veteran's brother did meet Criterion A because the Veteran was confronted with the death of his brother and his response to this news was one of horror and helplessness.  Dr. Smith further noted that the diagnosis of PTSD reflects continuing symptoms of poor sleep, marked and continuing anxiety and depression, continued intrusion of "triggering" experiences and events such as contact with his family or hearing reports on the news of young people dying in a hit and run situation, and avoidance of the area of where his brother died.  The October 2010 VA examiner also noted that the Veteran reported experiencing intrusive thoughts related to his brother on a weekly basis, and avoidance of therapy because the he "doesn't like to bring up the past."  Thus, the Board finds that the evidence of record is at least in equipoise on the issue of whether the Veteran has a diagnosis of PTSD relating to his brother's death.  38 U.S.C.A. § 5107(b).  Consequently, service connection for PTSD is warranted. See 38 C.F.R. §§ 3.303, 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Board also finds that the evidence of record is at least in equipoise as to whether the Veteran's depression is related to the death of his younger brother.  The Veteran reported experiencing psychiatric symptoms, including depression, social isolation and nightmares, in service and since his discharge from service.  He stated that he experienced a "radical change," and tried turning to religion.  See October 2007 Hearing Tr. at 2.  The Veteran also reported attempting suicide within one year after his separation from service, and attempting suicide multiple times before seeking treatment in 1984.  The Veteran is competent to offer testimony regarding the symptoms he experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

The Board observes that there is evidence of record that contradicts the Veteran's assertion that his symptoms started in service and have been recurrent since that time.  Most notably, he was examined multiple times in service and found to have no psychiatric disorder.  See February 1975 Report of Mental Status Evaluation; see also May 1975 Mental Hygiene Consultation Report.  However, the Veteran reported that his psychiatric examination was very brief.  Additionally, Dr. Smith opined that the examination "appeared to be simply designed to meet an administrative requirement and did not constitute a full psychiatric examination" because the examination report showed no evidence that the examiner explored the Veteran's reaction to his brother's death.  See April 2014 Addendum Private Medical Opinion of J. Smith.  Thus, the Board does not find the lack of a psychiatric diagnosis on examination during service to be determinative.  

After weighing the evidence and affording the Veteran the benefit of all reasonable doubt, the Board finds his reports regarding the onset and continuation of his depressive symptoms to be credible.  As noted by the March 2016, the Veteran's reports of ongoing psychiatric symptoms have been consistent.  In August 1989, when discussing the history of his depression, he stated that his brother's death had been very traumatic for him.  See August 1989 VA Medical Record.  At a February 2006 group therapy session, he talked about how his brother's death was "still bothering him."  See February 2006 VA Medical Record.  During an April 2006 examination performed in connection with his Social Security disability claim, he stated that he thought his psychological symptoms were due, at least in part, to the death of his brother.  See April 2006 Psychological Examination Report.  The Board notes that he reported having "problems" beginning in 1984, but that during the same time frame he also reported first seeking treatment in 1984 and first experiencing an impact in his ability to work in 1984.  Thus, it appears that he did not mean that his symptoms started at that time, but that he became significantly impaired in 1984.  At his October 2007 hearing, he again reported having an onset of depressive symptoms in service.  See October 2007 Hearing Tr. at 2-4.  During the October 2010 VA examination, he reported "increased" depression after the loss of his brother.  He also reported that he attempted suicide in the early 1970s after service, and that his suicide attempts have been primarily by overdose, carbon monoxide poisoning and a few times by placing a gun to his head without pulling the trigger.  This report is consistent with his statements made during his interview with Dr. Smith (as reported in the September 2012 independent evaluation report), the statements captured in his February 2013 affidavit, and the statements made during the November 2013 and March 2016 VA examinations.  In light of the consistencies in the Veteran's reports concerning the onset and continuity of his symptoms, the Board finds his testimony credible.

Because the Board finds the Veteran's reports of his recurrent psychiatric symptoms to be credible, it affords more probative value to the opinions of the Dr. Smith, and less probative value to the opinions of the VA examiners.  The November 2013 and March 2016 VA examiners opined that the Veteran's depression was not related to his brother's death because there were no contemporaneous medical records confirming his reports of depressive symptoms prior to 1984.  The November 2013 VA examiner also reasoned that there were no mention of mental health issues in the letters the Veteran submitted from friends and family in support of his discharge from service.  In general, a VA examiner may not rely on the absence of evidence as negative evidence, particularly where there is no indication that the fact should have been recorded.  See, e.g., Fountain v. McDonald, 27 Vet. App. 258, 272-75 (2015); Buczynski v. Shinseki, 24 Vet. App. 221, 223-24 (2011).  In this case, as noted by Dr. Smith, "absence of a formal record of care in no way proves that symptoms were not present, nor does it suggest that care was not needed- only that formal care had not as yet been sought."  April 2014 Private Addendum Opinion of J. Smith.  Additionally, there is no reason for the Board to determine that there would be reports of psychiatric symptoms contained in the letters provided by the Veteran's friends and family in support of his request for discharge from service based on his religious beliefs.  The evidence of record shows that the purpose of those letters was to corroborate the Veteran's assertion that his change in religious viewed prevented him from serving on active duty; consequently, it is not expected that any discussion of depressive symptoms would be included in such letters.  For these reasons, the Board affords the November 2013 and March 2016 VA examiners' negative nexus opinions little probative value.  

As all three elements necessary to establish service connection have been met, service connection for depression (diagnosed as MDD, dysthymia and depressive disorder NOS) is warranted.  



ORDER

Service connection for PTSD is granted.

Service connection for major depressive disorder, dysthymia and depressive disorder NOS is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


